CONGER, District Judge.
The third party defendant herein, Todd Shipyards Corporation, has moved for leave to make Lamport & Holt Line, Ltd. a party to this action. Application is made pursuant to rule 14 of the Federal Rules of Civil Procedure, 28 U.S.C.A.
Motion is denied.
This application is within the jurisdiction of the Court. General Taxicab Ass’n v. O’Shea, 71 App.D.C. 327, 109 F.2d 671; Moore’s Federal Practice, 2nd Edition, Page 414, Paragraph 14.05.
I denied the application because of the laches of the third party defendant. The action arises under the Jones Act, 46 U. S.C.A. § 688.
The accident to plaintiff occurred on or about August 14, 1947. The action was commenced against Parry Navigation Company, Inc. on September 15, 1947. The answer was served on October 5, 1947. On or about April, 1949 defendant Parry Navigation Company, Inc. impleaded as third party defendant Todd Shipyards Corporation, by motion.
On May 26, 1949 a deposition of an eyewitness to the accident was taken in San Francisco, California. The attorney for the plaintiff, the attorney for the defendant Parry Navigation Company, Inc., and the attorney for Todd Shipyards Corporation were present.
On January 11, 1950 depositions of other witnesses were taken on which occasion attorney for Todd Shipyards Corporation was present.
This motion was originally returnable on February 14, 1950 but was adjourned until today, February 21, 1950. The case was placed on the calendar on October 5, 1947 and appeared on the reserve calendar in the latter part of the year 1948. On January 23, 1950 the case was on the day calendar, No. 19. During the week of February 6, 1950 the case was near the top of the calendar. On Thursday, February 9, 1950 the case was No. 3 on the day calendar. On February 10, 1950 Todd Shipyards Corporation served the motion papers to implead.
The case is now No. 2 on the calendar and is awaiting assignment to a trial part. It may be reached at any time now.
The impleading of this third party defendant will greatly delay the trial. For that reason I feel I should not grant the motion.